Citation Nr: 0505094	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical treatment provided by Wellmont Bristol 
Regional Medical Center (Wellborn Bristol) on November 14, 
2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1982 to November 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 determination by Department of Veterans Affairs (VA) 
Medical Center (MC) in Mountain Home, Tennessee.  The Board 
remanded this case to the RO in September 2004 so that 
additional development of the evidence could be conducted.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at Wellborn 
Bristol, a private medical facility, on November 14, 2001.

2.  VA payment or reimbursement of the costs of the medical 
care he received on November 14, 2001, was not authorized 
prior to the veteran's undergoing that treatment.

3.  The preponderance of the evidence establishes that the 
care provided to the veteran at Wellmont Bristol on November 
14, 2001 was not rendered in a medical emergency of such 
nature that delay would have been hazardous to his life or 
health, and that a VA medical facility was feasibly available 
for such treatment.


CONCLUSIONS OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are not met 
for the treatment the veteran received at Wellborn Bristol on 
November 14, 2001.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Here, all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The appellant and his representative were notified of the 
VCAA provisions by correspondence dated in September 2004, 
and were advised of the evidence necessary to substantiate 
his claim by various documents (including the September 2002 
statement of the case (SOC) and the November 2004 
supplemental SOC) during the course of this appeal.  These 
documents adequately notified him of the evidence necessary 
to substantiate the matter on appeal and of the action to be 
taken by VA.  As he has been kept apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure, 
there is no further duty to notify.  See generally, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the determination on appeal, 
such notice was provided prior to the RO's last adjudication 
and certification to the Board.  In response to the September 
2004 VCAA notice, the veteran responded in November 2004 that 
he had no additional evidence to submit.  Under these 
circumstances, further notice to submit everything pertinent 
to the claim would have been pointless.  The veteran was 
advised of what type of evidence was necessary to establish 
entitlement to the benefit sought (and by inference that he 
should submit such evidence, in essence everything 
pertinent).  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
All pertinent records identified have been secured, and VA 
has obtained an advisory medical opinion.  VA's "duty to 
assist" is fulfilled.

Factual Basis

The veteran seeks reimbursement for the costs of medical 
treatment he received during an emergency room visit to 
Wellmont Bristol on November 14, 2001.  A medical note 
reflects that the veteran presented at the emergency room of 
that facility with complaints of chronic back pain 
exacerbations.  He reported that while getting out of bed 
that morning he experienced a sudden onset of radiating pain, 
similar to pain he experienced in the past.  Examination 
showed paralumbar muscle tenderness, with motor and sensory 
examination both within normal limits.  The diagnosis was 
exacerbation of chronic back pain.  The veteran was given an 
injection of Demerol and Phenergan and released from the 
emergency room.

According to a VA memorandum dated December 17, 2001, the 
veteran submitted his emergent treatment claim within the 
last 15 days.  The memorandum indicated that the veteran's 
distance to travel to the VA Mountain Home (Mountain Home) 
medical facility was 26 miles, and that the emergency room, 
where he was treated on November 14, 2001, was 27 miles from 
Mountain Home.  It was also noted that the veteran was 
treated for a service-connected disability (he is 60% 
service-connected for his low back disability), that the 
treatment was not emergent in nature, and that VA facilities 
were feasible available.  

By letter of January 2002 the veteran requested 
reconsideration of his claim.  He indicated that he was alone 
when his back incident occurred [on November 14, 2001] and 
had to drive himself to the emergency room.  He added that 
his condition worsened on the way, and, being fearful that he 
might "pass out" before getting to Mountain Home and thus 
potentially causing an accident, he instead went to Wellmont 
Bristol.  

The veteran's claim was reconsidered by VA in February 2002, 
and the previous denial was upheld.  

In his October 2002 substantive appeal the veteran reported 
that when his back pain exacerbation occurred on November 14, 
2001, he was outside of his home and unable to make it inside 
and upstairs to phone for help.  He related that he had his 
car keys and, though feeling dizzy, was able to make it to 
his automobile.  He added that it would have taken him 1 1/4 
hours to get from his house to the VA hospital on November 
14, 2001, instead of the 10 minutes it took him to get to the 
Wellmont Bristol emergency room.  

Pursuant to the Board's September 2004 remand, the RO 
determined that the total driving time from Bristol, Virginia 
[the veteran's domicile] to Mountain Home [the VA facility] 
was one hour (39 miles).  The driving time from Bristol, 
Virginia to the Wellmont Bristol medical facility was 17 
minutes (12 miles).  Wellmont Bristol was at a point between 
the veteran's home and the Mountain Home facility.  

Also pursuant to the Board's September 2004 remand, a VA 
orthopedic surgeon reviewed the record and opined in November 
2004 that the November 14, 2001, Wellmont Bristol emergency 
room diagnosis, exacerbation of chronic back pain, was 
consistent with the veteran's medical history.  He noted that 
the emergency room personnel did not observe (or record any 
concerns by the veteran) that the veteran's complaints 
included dizziness or loss of consciousness.  The consulting 
surgeon added that the veteran's complaints of dizziness were 
inconsistent with his exacerbation of low back pain, and that 
based upon his own report of apprehension concerning 
traveling for fear of a potential loss of consciousness, he 
should have gone to the nearest phone and called "911."  
The physician summarized that the veteran's complaints of 
severe back pain did not constitute an emergent situation, 
and that if the veteran's fundamental concern was his back 
pain it should have been feasible for him to proceed to the 
VA medical facility for appropriate care.  

Laws and Regulations

It is neither alleged, nor suggested by the record, that the 
veteran had any prior authorization from VA to receive at 
Wellborn Bristol the medical care he was provided on November 
14, 2001.  

Reimbursement for unauthorized medical expenses is available 
only "where - (1)  such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2)  such care or services were 
rendered to a veteran in need thereof (A)  for an adjudicated 
service-connected disability, (B)  for a non-service-
connected disability associated with and held to be 
aggravating a service-connected disability, (C)  for any 
disability of a veteran who has a total disability permanent 
in nature from a service- connected disability, or (D)  for 
any illness, injury, or dental condition in the case of a 
veteran who (i)  is a participant in a vocational 
rehabilitation program (as defined in section 3101(9) of this 
title), and (ii)  is medically determined to have been in 
need of care or treatment . . . .; and (3)  [VA] or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical."  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120 (emphasis added).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, see emphasis above, "all 
three statutory requirements would have to be met before 
reimbursement could be authorized."  Malone, 10 Vet. App. at 
542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Analysis

It is not in dispute that the treatment the veteran received 
on November 14, 2001 was for a service connected disability, 
i.e., his service connected low back disability.  What must 
still be shown to establish entitlement to the benefit sought 
is that the treatment was rendered in a medical emergency and 
that a VA (or other Federal) facility was not feasibly 
available for such treatment.  

The Board concludes that the care provided to the veteran at 
Wellmont Bristol on November 14, 2001 was not for a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  The most probative evidence in this 
regard is the November 2004 opinion of a VA physician, who 
reviewed the record, including emergency room note and opined 
specifically that the treatment the veteran received on 
November 14, 2001, was not emergent in nature.  Notably, the 
veteran was discharged from the emergency room after being 
examined and given medications by injection.  The November 
2004 opining surgeon found it noteworthy that the reasons the 
veteran has given for going to Wellborn Bristol (complaints 
of dizziness and feeling that he was going to pass out) were 
neither reported in the emergency room record, nor consistent 
with the nature of the disability for which the veteran was 
seen, his low back disability.  The surgeon's opinion is 
consistent with emergency room notes, which reflect that 
motor and sensory examination was within normal limits.  The 
VA orthopedic surgeon also observed that VA medical 
facilities were feasibly available (and, in essence, that if 
the situation was emergent the veteran should have called for 
rescue service, and if he was on his way to a VA facility for 
treatment, should have proceeded to such).  There is no 
medical opinion to the contrary.  As this is a medical 
matter, deference must be given to the opinions of trained 
medical personnel making the determinations.  

The Board has considered the veteran's written statements in 
which he stresses the severe nature of the back pain 
exacerbation on November 14, 2001.  However, his more recent 
recollections in that regard do not appear to be consistent 
with the contemporaneous reports (which by virtue of being 
contemporaneous and recorded in a clinical setting have a 
greater likelihood of being accurate).  The veteran's medical 
history on November 14th emergency room admission included 
that his back pain that day was "similar" to pain he 
experienced in the past.  Furthermore, his various accounts 
of how it came about that he presented at the Wellborn 
Bristol emergency room also lack consistency.  E.g., at one 
point he indicates that he was outdoors with his car keys 
when the pain exacerbation occurred and could not reenter the 
house to call rescue, but managed to make it to his car; at 
another time he indicated that he felt the onset of 
exacerbated pain on getting up in the morning. And his 
explanation that he was on his way to the VA hospital, but 
stopped at Wellborn Bristol because he felt dizzy and like he 
would pass out is entirely inconsistent with the complete 
absence of complaints such as dizziness or lightheadedness in 
the admitting complaints and history he reported at the time.  

In summary, the Board finds that the evidence fails to show 
that the treatment the veteran received at Wellborn Bristol 
was indeed for a medical emergency in which delay would have 
been hazardous to his life or health, or that VA treatment 
was not feasible available.  Two of the three basic criteria 
necessary to establish entitlement to the benefit sought are 
not met (see 38 U.S.C.A. § 1728(a)).  Hence, the claim must 
be denied.

The Veterans Millennium Health Care and Benefits Act, 
effective as of May 29, 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  
It does not appear that the RO has considered the provisions 
of 38 U.S.C.A. § 1725.  However, as the determination under 
Section 1728 was based on a finding that there was no medical 
emergency, and as Section 1725 applies only in medical 
emergencies, there was no basis in the record for 
consideration of the 38 U.S.C.A. § 1725 provisions.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on November 14, 2001, is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


